Citation Nr: 0843105	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-34 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for decreased vision in the 
left eye, as due to a left eye injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  

A hearing was scheduled at the RO in August 2008.  The 
veteran failed to appear for this hearing.  The veteran did 
not demonstrate good cause for his failure to appear for the 
hearing and did not indicate a desire for another hearing, as 
such, the Board will continue with appellate review. 


FINDINGS OF FACT

1.	The veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The competent medical evidence shows that decreased vision 
in the veteran's left eye was not caused by an injury in 
service and is not related to service.  


CONCLUSION OF LAW

Decreased vision in the left eye was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the veteran was sent a VCAA letter in June 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was asked to submit 
evidence and/or information in his possession to the AOJ.  
The letter also included the provisions as set forth in 
Dingess.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records, discharge documents and VA medical records.  The 
appellant was afforded a VA medical examination in November 
2007.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The service records show that the veteran was a combination 
welder in service.  The veteran claims that he suffered a 
shrapnel wound to his left eye.  The veteran also claims that 
he incurred a left eye injury in service when metal entered 
his eye.  The veteran asserted that he was treated for the 
injury in service.  

The Board has reviewed the service medical records.  Upon 
entry into service, the veteran's left eye had 20/20 vision.  
When the veteran was discharged from service, the vision in 
his left eye was 17/20.  There are no medical treatment 
records associated with the claims file showing treatment for 
a left eye injury.  

The veteran was afforded a VA medical examination in November 
2007.  The examiner, an optometrist, performed vision testing 
and performed an eye examination.  The optometrist found that 
the veteran had presbyopia/refractive errors in the left eye, 
a visually significant cataract in the left eye and 
blepharitis.  The examiner concluded that the decreased 
vision in the left eye was more likely than not due to a 
dense nuclear sclerotic type cataract.  There was no corneal 
scarring evident on the examination from any previous foreign 
body injury which may have been incurred.  The examiner 
concluded that the type of cataract the veteran had was more 
likely due to other factors than a foreign body injury.  

Based on the VA examination, the Board finds that service 
connection is not warranted for the veteran's decreased 
vision in his left eye.  The VA opinion is the only objective 
medical opinion of record.  The VA opinion does not relate 
the veteran's left eye disability to service or an injury in 
service.  As there is no medical evidence of record showing 
that the veteran's left eye disability is related to service, 
service connection is not warranted.

The Board has considered the veteran's contention that a 
relationship exists between two left eye injuries in service 
and his current decreased vision in his left eye. However, as 
a layman, without the appropriate medical training and 
expertise, he is not competent to provide a probative opinion 
on a medical matter such as etiology.  While the veteran can 
certainly attest to his in-service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

In sum, the objective medical evidence of record does not 
show a nexus between service and the veteran's current left 
eye disability.  The Board finds that the preponderance of 
the evidence is against the veteran's claim, the benefit-of-
the-doubt rule does not apply, and the veteran's claim for 
service connection for decreased vision in the left eye, due 
to a left eye injury, must be denied.  See 38 U.S.C.A §5107 
(West 2002); 38 C.F.R. § 3.102 (2008).


ORDER

Service connection for decreased vision in the left eye, due 
to a left eye injury is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


